Cole, J.
The sole question in this case is, whether the power to grant licenses for the sale of intoxicating liquors within the limits of the village of Princeton is vested in the trustees of the village or in the board of supervisors of the town of Princeton. The learned counsel for the plaintiff in error contends that the power is vested in the town board, and that the circuit court was wrong in charging the jury that the town license constituted no defense to the prosecution. We are inclined to agree with him in this view of the law, and to hold that the right to grant the license belongs to the town. .
The village of Princeton, as at present constituted, was incorporated by ch. 184, P. & L. Laws of 1867. That act confers upon the authorities of the village certain limited and specified powers; but among these powers the right to grant licenses for the sale of liquors within the village limits is not enumerated, nor is that power incidental to any power conferred. By the 25th section of the charter, it is declared that all the territory constituting the village of Princeton “ is hereby reannexcd to the town of Princeton for general municipal purposes, and it shall constitute a part of said town as fully and as perfectly, in all respects, as before the passage of said former charter, and the inhabitants of said territory shall have and enjoy the common franchises and privileges and be subject to the authority and lawful control of said town.” Thus it will *553be seen, except for certain special and very limited purposes, the territory constituting the village of Princeton is restored to or made a part of the town for all municipal purposes. The village has only a certain limited corporate power conferred upon it by the charter, and in all other respects it is relegated to5 the authority and control of the town. The authorities of the village had not the power to grant licenses ; and it is a conceded fact that they never attempted to exercise the power before the passage of ch. 179, Laws of 1874. But it is claimed on the part of the prosecution, that this general law confers upon the trustees of the village that power, and that they alone can grant licenses for the sale of liquors within the village limits. The argument in support of this position is this. Sec. 1 provides that the board of supervisors of the several towns, and the aldermen of any incorporated city, and the board of trustees of any incorporated village, may grant licenses, etc.; and sec. 22 repeals all laws conflicting with the provisions of that act. The village of Princeton, it is said, is an incorporated village, and therefore-the board of trustees of the village is the body upon which, by the express terms of the act, the power to grant licenses within its limits is conferred. But the counsel for the plaintiff in error has, we think, furnished a conclusive answer to this argument. He contends that, while in a certain sense the village of Princeton is an incorporated village, it is only so for very limited and specified purposes ; that the village board had no power under its charter to license ; and that the general law does not confer upon' such board any new right or power over the subject. Besides, the law of 1874 is only a codification of the various laws relating to excise and the sale of intoxicating liquors, and. when compared with ch. 35, R. S., is seen to be little more than a' reprint of that chapter. Sec. 1, which is claimed to give the right of license to the village of Princeton, is, with the exception of some immaterial verbal changes, the same as sec. 1, ch. 35, R. S. And therefore, in order to determine whether the *554village of Princeton could grant licenses or not, the old statute is to be deemed as really continuing in force since its first enactment ; and if the village had not the, power to license before the passage of the law of 1874, it has not the power now. This view of the question, as it seems to us, is quite satisfactory and conclusive. The rule that when a repealing statute reenacts a provision of the old statute in the same words, there is no change in the law, is one well settled, and has been frequently acted upon by this court. Fullerton v. Spring, 3 Wis., 667; Hurley v. The Town of Texas, 20 id., 634; Laude v. The C. & N. W. R’y Co., 33 id., 640. As the board of supervisors of the town of Princeton might confessedly grant licenses for the sale of liquors within the village of Princeton before the passage of the law of 1874, -we see no ground for denying their power since that law took effect. For, so far as concerns the boards who may exercise the power, there has been no change in the law.
By the Court.— The judgment of the circuit court is reversed, and a new trial ordered.